Citation Nr: 1746578	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  11-28 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle disability, claimed as secondary to service-connected bilateral pes planus.  

2.  Entitlement to service connection for a bilateral knee disability, claimed as secondary to service-connected bilateral pes planus.  

3.  Entitlement to service connection for a right hip disability, claimed as secondary to service-connected bilateral pes planus.  

4.  Entitlement to service connection for right and left lower extremity neuropathy, claimed as secondary to service-connected bilateral pes planus.  

5.  Entitlement to service connection for left foot drop, claimed as secondary to service-connected bilateral pes planus.  

6.  Entitlement to a rating in excess of 40 percent for degenerative disc disease of the lumbar spine.  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse & Son


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 1968 to March 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2010 and October 2012 rating decisions by the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified before the undersigned Veterans Law Judge in an August 2017 video conference hearing.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran contends that he is entitled to service connection for a bilateral ankle, bilateral knee, right hip, bilateral lower extremity neuropathy, and for left foot drop, secondary to his service-connected pes planus.  See, e.g., August 2017 video conference hearing.  

The evidence of record includes a June 2010 W.T., DPM letter opining that due to the Veteran's various foot deformities, he has had to change the way in which he walks, which have most definitely caused increased stress to his knees, hips and back.  In addition, a January 2017 private treatment record opined that "it is entirely possible that his valgus deformity in the foot and ankle has increased the pain in his knees, hips, and back."  

The Veteran was afforded a VA examination in June 2010 to determine the nature and etiology of his claimed disabilities.  The examiner diagnosed degenerative joint disease of the bilateral hips, knees, and ankles.  It was opined that the current diagnosis of degenerative joint disease of the hips, knees and ankles was not related to or caused by his service-connected pes planus.  The examiner further opined that the Veteran does not have left foot drop, but has left-side hemiparesis with left lower extremity weakness mostly secondary to a cerebrovascular accident (CVA), and hence his left lower extremity weakness was not caused by or secondary to his service-connected pes planus.  In regards to the bilateral lower extremity neuropathy, the examiner opined that such was secondary to the Veteran's longstanding diabetes, and not caused by his service-connected pes planus.  

The Board finds that these matters must be remanded for another VA examination and opinion as the June 2010 VA examination and opinions provided therein are inadequate.  Notably, the examiner did not address whether the Veteran's disabilities were aggravated by his service-connected pes planus.  See El-Amin v. Shinseki, 26 Vet. App. 136 (2013).  Here, because there is no medical opinion addressing the aggravation aspect of the Veteran's claims, the Board finds that soliciting such an opinion is necessary to adjudicate these appeals.  

In regards to the claim for an increased rating for lumbar spine degenerative disc disease, the Veteran was last afforded a VA examination in December 2015.  At the August 2017 video conference hearing, the Veteran testified that his disability has worsened in severity, including falling due to his associated bilateral lower extremity radiculopathy.  As such, the matter must be remanded.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The RO should associate with the claims file updated VA treatment records since December 2016, as well as any identified outstanding private treatment records that have not been associated with the claims file.  
2. Notify the Veteran he may submit statements from himself and others who have first-hand knowledge of the nature and extent of his post-service bilateral ankle, bilateral knee, right hip, bilateral lower extremity neuropathy, and left foot drop disabilities, as well as any relationship between the disabilities and his service-connected bilateral pes planus.  He may also submit statements from himself and others who have first-hand knowledge of the current problems caused by his lumbar spine degenerative disc disease.   

The Veteran should be provided an appropriate amount of time to submit this lay evidence.  
3. After the above development, schedule the Veteran for an examination to determine the nature and etiology of his bilateral ankle, bilateral knee, right hip, bilateral lower extremity neuropathy, and left foot drop disabilities.  The Veteran's claims file should be provided to and reviewed by the examiner.  All indicated studies should be performed.  

Based on review of the record, and interview of the Veteran, the examiner should provide an opinion that responds to the following: 

(a) Please identify (by medical diagnosis) the Veteran's bilateral ankle, bilateral knee, right hip, bilateral lower extremity neuropathy, left foot drop disabilities.  Regarding the left foot drop, the examiner is directed that a January 2010 private treatment record diagnosed left foot drop to a moderate degree.  Regarding the bilateral lower extremity neuropathy, the examiner should state whether such is separate from his diagnosed and service-connected bilateral lower extremity radiculopathy, and indicate the etiology for such neuropathy (e.g., secondary to his diabetes mellitus).  
(b) Provide an opinion as to whether it is at least as likely as not that the Veteran's bilateral ankle, bilateral knee, right hip, bilateral lower extremity neuropathy, and left foot drop disabilities were caused by his service-connected bilateral pes planus, to include due to compensation/instability for/caused by his bilateral pes planus.  
(c) Provide an opinion as to whether it is at least as likely as not that the Veteran's bilateral ankle, bilateral knee, right hip, bilateral lower extremity neuropathy, and left foot drop disabilities were aggravated by his service-connected bilateral pes planus, to include due to compensation/instability for/caused by his bilateral pes planus.  Aggravation is defined for these purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.  

A detailed rationale for any opinion expressed should be provided.  If an opinion cannot be rendered without resorting to speculation, the examiner should provide a statement as to whether there is any additional evidence that could an enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  
4. Provide the Veteran an examination to determine the current nature and severity of his service-connected lumbar spine degenerative disc disease.  The claims file should be made available to and reviewed by the examiner.  Any appropriate diagnostic testing should be conducted and noted in the report.  

Full range of motion testing must be performed where possible.  The joint(s) involved should be tested in both active and passive motion, in weight-bearing and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner should describe any pain, weakened movement, excess fatigability, and incoordination present, particularly with repeated use.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion.  

The examiner should discuss the nature of his right and left lower extremity radiculopathy found to be present, and indicate the severity of such.  The examiner must also state whether the Veteran has bowel or bladder problems related to his lumbar spine disability.  

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report.  
5. Then readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a Supplemental Statement of the Case and given a reasonable opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

